Citation Nr: 1202407	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-47 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia (AML), to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A timely Notice of Disagreement was received from the Veteran in August 2009.   After a November 2009 Statement of the Case continued to deny the Veteran's claim, the Veteran perfected his appeal by filing a substantive appeal, via VA Form 9, in November 2009.

The Veteran offered testimony from the Columbia RO at a November 2011 videoconference hearing.  At that time, VA received additional evidence in the form of VA treatment records from April 2004 through June 2011.  Appropriate waiver of review of this evidence by the agency of original jurisdiction was orally obtained and entered on the record in accordance with 38 C.F.R. § 20.1304(c).  This evidence has been associated with the claims file.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran is service-connected for prostate cancer.

2.  The Veteran has been diagnosed with AML.

3.  The Veteran's AML has resulted from radiation treatment for his service-connected prostate cancer.
CONCLUSION OF LAW

The criteria for service connection for AML, to include as secondary to prostate cancer, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action as to this appeal taken below, however, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

If certain diseases, such as leukemia, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of leukemia during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for AML, to Include as Secondary to Prostate Cancer

The preponderance of the evidence in this case shows that the Veteran has been diagnosed with AML and that the Veteran's AML was a result of radiation treatment received for treatment of the Veteran's service-connected prostate cancer.  Accordingly, the Board finds that the Veteran's AML was proximately due to his service-connected prostate cancer; hence, he is entitled to service connection for AML on a secondary basis.

Post-service private treatment records from Toumey Healthcare Services reflect that the Veteran was initially diagnosed with prostate cancer in August of 2003.  Subsequent treatment records show that the Veteran's prostate cancer was treated through a combination of brachytherapy, radiation treatment, and various medications.  The Veteran was granted service connection for prostate cancer in an April 2004 rating decision, effective from August 22, 2003.

March 2009 treatment records from Toumey Healthcare Services show that the Veteran was diagnosed at that time with AML.  In September 2011, the Veteran was afforded a VA examination to determine the etiology of his AML.  The Veteran's claims file was reviewed in conjunction with the examination.  In the corresponding report, the VA examiner confirmed the March 2009 diagnosis of AML.  Concerning its etiology, the examiner determined that the Veteran's AML is at least as likely as not related to radiation therapy received for his service-connected prostate cancer.  In support of this conclusion, the examiner noted that ionizing radiation, such as that received by the Veteran, is a known risk for the development of AML.

The VA examiner's conclusions are not contradicted by any other evidence in the record, and moreover, appears to be based upon an accurate understanding of the Veteran's medical history.  As such, the Board affords the VA examiner's findings their full probative weight.

In view of the foregoing, the Board finds that the Veteran is entitled to service connection for AML, to include as secondary to prostate cancer.  To that extent, this appeal is granted in full.


ORDER

Entitlement to service connection for AML, to include as secondary to prostate cancer, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


